Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim limitation “ventilation means”, as recited in claim 1, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant’s Specification describes adequate structure of the ventilation means in paragraph 0094 to include “That is, examples of the ventilation means include a film having a water vapor permeability equal to or higher than 500 g/m2/24h, a member constituted as a unit (for example, a ventilation fan or a ventilation hole) separated from the covering film, and the like.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "wherein at least a portion of the covering film comprises the cellulose film which contains a cellulose acylate resin and has a water vapor permeability equal to or higher than 600 g/m2/24h". In claim 2, the limitation “at least a portion of the lining film is constituted with a cellulose film which contains a 2/24h” is provided. It is unclear how at least a portion of the covering film (of claim 3) comprises the (as in previously recited in claim 2) cellulose film that constitutes a portion of the lining film. This recitation appears to indicate that the lining film and the covering film are one film. 
Claim 6 is rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishisaki (U.S. Patent No. 7,958,678) in view of Fujita (U.S. Patent Application Publication No. 2009/0032986, as cited by Applicant).
For claim 1, Ishisaki discloses an agricultural greenhouse (Col. 3, lines 37-39) comprising: a covering film (Figs. 4-5: 20a) which forms a space walled off from the outside, a lining film (20b) which is provided on the inside of the covering film such that an interspace is formed between the covering film and the lining film (as shown in Fig. 5), and a ventilation means for exchanging at least a portion of the air existing in the interspace with the external air (Col. 4, lines 52-64 and Col. 5, lines 34-44: water permeable sheet 40 in which the size of its openings are preferably from 1 to 25 mm, 
This sheet 40 equates to “a member constituted as a unit (for example, a ventilation fan or a ventilation hole) separated from the covering film” as stated by Applicant in the Specification [0094]), wherein at least a portion of the lining film is constituted with a film that contains a synthetic resin (Col. 3, lines 45-47 and lines 53-58: resin films 20).
Ishisaki fails to specifically show wherein at least a portion of the lining film is constituted with a cellulose film which contains a cellulose acylate resin and has a water vapor permeability equal to or higher than 600 g/m2/24h. However, Fujita teaches a cellulose film which contains a cellulose acylate resin (as discussed in [0033]) and has a water vapor permeability equal to or higher than 600 g/m2/24h (as discussed in in [0200]: “the water permeability... preferably 500 g/m2/day to 800 g/m2/day (both inclusive)”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lining film of the agricultural greenhouse of Ishisaki to include the cellulose acylate resin as taught by Fujita for the advantage of providing heat insulation, reflective wall and roof portions, and additional water permeable functions for the greenhouse.

For claim 2, Ishisaki discloses an agricultural greenhouse (Col. 3, lines 37-39) comprising: a covering film (Figs. 4-5: 20a) which forms a space walled off from the outside, and a lining film (20b) which is provided on the inside of the covering film such 
Ishisaki discloses at least a portion of both of the covering film 20a and the lining film 20b are resin films (Col. 3, lines 45-47 and lines 53-58: resin films 20), but fails to specifically show wherein at least a portion of the lining film is constituted with a cellulose film which contains a cellulose acylate resin and has a water vapor permeability equal to or higher than 600 g/m2/24h, and wherein at least a portion of the covering film is a film having a water vapor permeability equal to or higher than 500 g/m2/24h. However, Fujita teaches a cellulose film which contains a cellulose acylate resin (as discussed in [0033]) and has a water vapor permeability equal to or higher than 600 g/m2/24h (as discussed in in [0200]: “the water permeability... preferably 500 g/m2/day to 800 g/m2/day (both inclusive)”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified a portion of the lining film and the covering film of the agricultural greenhouse of Ishisaki to include the cellulose acylate resin as taught by Fujita for the advantage of providing heat insulation, reflective wall and roof portions, and additional water permeable functions for the greenhouse.

For claim 3, Ishisaki as modified by Fujita further disclose the agricultural greenhouse according to claim 2, wherein at least a portion of the covering film the cellulose film which contains a cellulose acylate resin (Fujita as discussed in [0033]) and has a water vapor permeability equal to or higher than 600 g/m2/24h (Fujita as 2/day to 800 g/m2/day (both inclusive)”).

For claim 4, Ishisaki as modified by Fujita further disclose the agricultural greenhouse according to claim 1, wherein a roof portion (Ishisaki Figs. 1, 2 and 7: 12) of the lining film is constituted with the cellulose film (Ishisaki Figs. 1, 2 and 7, Col. 5, line 58-Col. 6, line 4).

For claim 5, Ishisaki as modified by Fujita further disclose the agricultural greenhouse according to claim 2, wherein a roof portion (Ishisaki Figs. 1, 2 and 7: 12) of the lining film is constituted with the cellulose film (Ishisaki Figs. 1, 2 and 7, Col. 5, line 58-Col. 6, line 4).

For claim 6, Ishisaki as modified by Fujita further disclose the agricultural greenhouse according to claim 3, wherein a roof portion (Ishisaki Figs. 1, 2 and 7: 12) of the lining film is constituted with the cellulose film (Ishisaki Figs. 1, 2 and 7, Col. 5, line 58-Col. 6, line 4).

Response to Arguments
Applicant's arguments filed 8/11/2021 and 9/10/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-7 of the Remarks on 8/11/2021, “As is clear from the notation of the portion surrounded by the broken line (omitting description using the 
The Examiner agrees with the Applicant’s assessment that both the resin film 20a and the resin film 20b are films that form a space partitioned from the outside. In addition, Fig. 5 shows resin film 20b is the located on the inside of the house with an arrow labeled “inside”, and resin film 20a is located on the opposite the resin film 20b on the outside of the house with an arrow label “outside”. Further, as shown in Figs. 1-7 and Col. 4, lines 28-33 of the reference to Ishisaki, both of the resin film 20a and the resin film 20b extend over a frame 11 to form the agricultural house roof and walls. Thus, the rejection is maintained because the resin film 20b is designated as a lining film such that it is on the inside of the resin film 20a, and the resin film 20a is designated as a covering film because it is exterior to the lining film and also, covers the interior space of the house.
Applicant argues, “With respect to claims 2 and 3 the Examiner identifies the water-permeable sheet described in Ishisaki as the ventilation means specified in claim 1. Therefore, the Examiner’s assertion regarding claim 2 (lines 14 to 20 on page 4 of the Office Action) indicates that the feature that “the water permeable sheet 40 is positioned 
The Examiner also asserts, in claim 1, the motivation to apply Fujita’s teaching as the lining film. On the other hand, in claims 2 and 3, a film that satisfies the predetermined water vapor permeability is adopted as at least a portion of the covering film (ventilation means). Therefore, if Fujita’s teaching is also applied to claims 2 and 3, Fujita’s teaching needs to be applied not only to the lining film but also to at least a portion of the covering film (ventilation means). However, the Examiner does not show any motivation for this application.
Therefore, the Applicants respectfully submit that the Examiner’s assertion that the indicated portion (column 5, lines 8 to 13 of Ishizaki) should not serve as the basis for the rejections and does not provide the motivation to apply Fujita’s teaching.”
In the instant case, the Ishisaki reference refers to the films 20a and 20b as being the same resin material from a list of resin film materials (Col. 3, lines 53-58). Thus, the motivation to combine the references is that the reference to Fujita teaches a known resin film material. Fujita teaches a resin film containing a cellulose acylate resin and having a water vapor permeability equal to or higher than 600 g/m2/24h (as discussed in [0300]). One having ordinary skill in the art would clearly recognize the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643                                                                                                                                                                                             
/PETER M POON/           Supervisory Patent Examiner, Art Unit 3643